833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Herbert B. WALKER, Jr., Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 87-3430.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1987.

Before NIES, BISSELL and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
Herbert B. Walker, Jr., pro se, seeks review of the final decision of the Merit Systems Protection Board, Docket No. DC315H8710230, dismissing, for lack of jurisdiction, his appeal from the Department of the Army's decision to terminate his position as a Recreation Specialist.  We affirm.

OPINION

2
Walker's arguments concerning violation of performance rating regulations have nothing to do with the board's jurisdiction.  Walker makes no arguments directed to showing error in the board's ruling that the board had no jurisdiction to hear the appeal of a probationary employee.  The dismissal of his appeal is affirmed on the basis of the decision of the board.